                Case 18-41054-lkg       Doc 9    Filed 11/28/18     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF ILLINOIS
                                BENTON DIVISION

 In Re:                                           Case No. 18-41054-LKG

 Larry Eugene Lueth
                                                  Chapter 13
  Aka Larry E. Lueth

 Debtor.                                          Honorable Judge Laura K. Grandy


                                NOTICE OF APPEARANCE


       Now comes D. Anthony Sottile, an attorney admitted to practice in the U.S. Bankruptcy
Court, Southern District of Illinois, and enters his appearance on behalf of Home Point Financial
Corporation, in the above captioned proceedings.


                                                     Respectfully Submitted,

                                                      /s/ D. Anthony Sottile
                                                     D. Anthony Sottile (IN 27696-49)
                                                     Sottile & Barile, Attorneys at Law
                                                     P.O. Box 476
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     bankruptcy@sottileandbarile.com
               Case 18-41054-lkg       Doc 9    Filed 11/28/18    Page 2 of 2



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF ILLINOIS
                                BENTON DIVISION

 In Re:                                         Case No. 18-41054-LKG

 Larry Eugene Lueth
                                                Chapter 13
  Aka Larry E. Lueth

 Debtor.                                        Honorable Judge Laura K. Grandy


                               CERTIFICATE OF SERVICE


       Attached is a courtesy copy for your records of the Notice of Appearance which was
entered in the case herein.

       The undersigned certifies that this document was served electronically through the
Court’s electronic mailing system pursuant to the notice generated by the Court on November
28, 2018 to the following parties:

TO TRUSTEE: Russell C. Simon, at simontrustee@yahoo.com
TO DEBTOR’S COUNSEL: Jay B. Howd, at marion@bankruptcy-clinic.com

       The Notice of Appearance was further serviced by mailing, postage prepaid in the United
States Mail, using first-class postage to the following parties:

TO DEBTOR: Larry Eugene Lueth at 617 Tatum Lane, Herrin, IL 62948


                                                  Respectfully Submitted,

                                                  _/s/ D. Anthony Sottile_________
                                                  D. Anthony Sottile (IN 27696-49)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: (513) 444.4100
                                                  bankruptcy@sottileandbarile.com
